DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive and are also considered moot.
Regarding Applicant’s argument number 1 on pages 8-9, Applicant asserts “Horihata does not disclose or suggest a roadway on a limited graph network as claimed by Applicant” because “no data is collected if the vehicle is off the roadway on a limited graph network” according to “Applicant’s Claim 1.” However, Examiner respectfully disagrees. Claim 1, as written, does not recite that no data is collected when the vehicle is off the roadway. The limited graph network is thus interpreted as an area where there is no existing road saved in a memory or database.
Applicant’s argument number 2 on pages 9-10 are considered moot because the arguments are directed toward a combination of elements that were not previously presented and have necessitated a new grounds of rejection as outlined below.
Regarding Applicant’s argument number 3 on pages 10-11, Applicant asserts “Horihata does not disclose or suggest Applicant’s claimed comparison of observed and expected frequency of location data.” However, Examiner also respectfully disagrees with this argument. Horihata discloses travel path data is stored in the path database (see at least [0038]) wherein each travel path includes a plurality of location measurement points (see at least [0032]). Thus, when the control circuit 24 is determining that the vehicle has deviated from an existing travel route and has gone off-route, there is a comparison to determine whether the plurality of successive location measurement points (observed frequency) of the same vehicle are on the existing route (expected frequency) or not.
As discussed above, the applicant’s arguments are unpersuasive and the rejection to the claims under 35 USC §103 are outlined below.
Response to Amendment
Regarding the objections to the claims, applicant has not amended the claims to overcome the objections. The objections to the claims are therefore maintained.
Regarding the rejections under USC §101, applicant has amended the claims to overcome the rejections. The rejection under USC §101 has been withdrawn.
Regarding the rejections under USC §102 and 103, the amendments made to the claims have necessitated a new grounds of rejection as outlined below.
Claim Objections
Claims 1-2, 11-12, and 19 are objected to because of the following informalities:  
Regarding claim 1, “the expected frequency is based on historic traffic flow a road segment” should read “the expected frequency is based on historic traffic flow of a road segment”
Regarding claims 2, 12, and 19, “the plurality probe points” should read “the plurality of probe points”.
Regarding claim 11, “perform at least the following,” should read “perform at least the following;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horihata et al. (US 20160091324 A1; hereinafter Horihata) in view of Littlejohn (U.S. Patent Application Publication No. 2018/0276988 A1).
Regarding claim 1, Horihata discloses:
A method implemented on one or more processors, the method comprising: determining an expected frequency of location data collected from a sensor of a vehicle traveling on a roadway on a limited graph network (off-route path indicates unknown area), wherein the location data include a plurality of probe points that are time-sequenced (“control circuit 16 transmits the location information data, direction information data, and speed information data, which are acquired at measurement time intervals, stored in the storage portion 14, and handled as travel path data… For example, the travel path data may be transmitted on a periodic basis (at predetermined time intervals or at predetermined traveled distance intervals);” see at least [0033]), 
detecting an exit or an entry of the vehicle on the roadway (off-route path data) based on comparing the expected frequency (existing travel route and density threshold) to an observed frequency (acquired travel path data and average) of the location data on at least one portion of the roadway (travel path deviating from existing travel route, see at least [0044] and Fig. 3; control circuit 24 determines whether density of travel path is high or low, see at least [0046]) *Examiner sets forth an existing travel route would also include a plurality of location measurement points which is used to determine the deviation by comparing the existing travel route data and currently acquired travel path data. 
creating or breaking a path constructed from the location data based on the detecting of the exit or the entry of the vehicle; and providing the path as an output (“If it is determined that the density of the off-route path data is high (S104: YES), the control circuit 24 estimates the shape of the new travel route from the location measurement points indicated by the off-route location information data included in the off-route path data (S105), and then terminates the travel route information generation process shown in FIG. 2.”).
Horihata does not disclose:
Historic traffic flow
However, Littlejohn teaches:
the expected frequency is based on historic traffic flow a road segment on the limited roadway network (recorded traffic data can be used to predict current traffic flow, see at least [0039]); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-road detection disclosed by Horihata by adding the recorded traffic data taught by Littlejohn. One of ordinary skill in the art would have been motivated to make this modification in order to better predict the traffic conditions for a road segment (see [0039]-[0040]).
Regarding claim 2, the combination of Horihata and Littlejohn teaches the elements above but Horihata does not explicitly disclose:
wherein the expected frequency is based on the historical traffic flow of a designated portion of the plurality probe points.
However, Littlejohn teaches:
wherein the expected frequency is based on the historical traffic flow of a designated portion of the plurality probe points (traffic dataset that closely matches traffic conditions on a particular road segment is selected, see at least [0040])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the existing travel route data disclosed by Horihata by adding the traffic dataset taught by Littlejohn. One of ordinary skill in the art would have been motivated to make this modification in order to better predict traffic data for a particular road segment (see [0040]).
Regarding claim 3, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
the path indicates one or more road segments of the roadway predicted to have been traveled by the vehicle (control circuit 24 receives “the travel path data at all times, and causes the path database 23 to store the received travel path data” see at least [0038]).
Regarding claim 4, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
determining that the vehicle has exited the roadway for the at least one portion of the roadway based on determining that the observed frequency is less than the expected frequency by more than a specified value (control circuit 24 determines whether the density of the off-route path data is higher or lower than a predetermined threshold value, see at least [0046]).
Regarding claim 5, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
creating a break in the path based on determining that the observed frequency is less than the expected frequency by more than a specified value (control circuit 24 determines whether the density of the off-route path data is higher or lower than a predetermined threshold value, see at least [0046]), wherein the break is created to span the at least one portion of the roadway (see at least Horihata Fig 4B, route R3 spanning the road connecting R1 to R2). *Examiner interprets the “break” in the path is the gap between the vehicles traveling on route R1 and route R2 and that “off-route” path data being high (greater than a threshold) is exemplary of an observed frequency of on-route path data on path R1 being lower than an expected frequency because vehicles have left path R1
Regarding claim 6, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
 constructing a new path based on the location data occurring on a limited graph network after the break (“The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2.” See at least [0064]).
Regarding claim 8, the combination of Horihata and Littlejohn teaches the elements above but Horihata does not explicitly disclose:
removing one or more road segments comprising the at least one portion of the roadway from consideration to construct the path.
However, Littlejohn teaches:
removing one or more road segments comprising the at least one portion of the roadway from consideration to construct the path (“In at least some embodiments, any probe devices that do not reflect travel along an entire roadway segment of interest can be removed from consideration during the traffic data validation process.  Then, using information from selected probe devices, and specifically excluding probe devices that did not travel the entire roadway segment of interest, the verification module can generate an estimated "actual" traffic flow associated with the roadway at a particular time” see at least [0018])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the existing travel route data disclosed by Horihata by adding the segment removal taught by Littlejohn. One of ordinary skill in the art would have been motivated to make this modification in order to validate traffic patterns and generate an actual traffic flow associated with a roadway based on probe location data (see [0018]).
Regarding claim 9, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
determining that the vehicle has entered or re-entered the roadway for the at least one portion of the roadway based on determining that the observed frequency is equal to the expected frequency within a specified margin (density of off-route path data is determined for point of entering the existing travel route R2, see at least [0046]).
Regarding claim 10, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
a break in the path is constructed to span the at least one portion of the roadway (“If the density of the location measurement points is high as shown in FIG. 4A, the overall shape of the new travel route R3 can be estimated from the location measurement points as indicated in FIG. 4B.  In other words, the shape of the new travel path is estimated in S105 by performing a well-known process (for example, linear approximation or curve approximation) of calculating a line indicative of the new travel route from a set of the location measurement points.” see at least Horihata Figs. 4A-B, path R3; P. [0049]).
Regarding claim 11, Horihata discloses:
An apparatus comprising: at least one processor (control circuit 16 includes a computer to perform various processes according to programs, see at least [0031]); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (The storage portion 14 stores various data.  The present embodiment uses a flash memory that serves as a nonvolatile storage apparatus capable of electrically rewriting stored data, see at least [0029]), cause the apparatus to perform at least the following, 
determine an expected frequency of location data collected from a sensor of a vehicle traveling on a roadway on a limited graph network (off-route path indicates unknown area), wherein the location data include a plurality of probe points that are time-sequenced (“control circuit 16 transmits the location information data, direction information data, and speed information data, which are acquired at measurement time intervals, stored in the storage portion 14, and handled as travel path data… For example, the travel path data may be transmitted on a periodic basis (at predetermined time intervals or at predetermined traveled distance intervals);” see at least [0033]); 
detect an exit or an entry of the vehicle on the limited roadway network (off-route path data) based on comparing the expected frequency (existing travel route and density threshold) to an observed frequency (acquired travel path data and average) of the location data on at least one portion of the roadway; (travel path deviating from existing travel route, see at least [0044] and Fig. 3; control circuit 24 determines whether density of travel path is high or low, see at least [0046]) *Examiner sets forth an existing travel route would also include a plurality of location measurement points which is used to determine the deviation by comparing the existing travel route data and currently acquired travel path data. 
creating or breaking a path constructed from the location data based on the detecting of the exit or the entry of the vehicle; and provide the path as an output (“If it is determined that the density of the off-route path data is high (S104: YES), the control circuit 24 estimates the shape of the new travel route from the location measurement points indicated by the off-route location information data included in the off-route path data (S105), and then terminates the travel route information generation process shown in FIG. 2.”).
Horihata does not disclose:
Historical traffic flow
However, Littlejohn teaches:
the expected frequency is based on historic traffic flow a road segment on the limited roadway network (recorded traffic data can be used to predict current traffic flow, see at least [0039]); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-road detection disclosed by Horihata by adding the recorded traffic data taught by Littlejohn. One of ordinary skill in the art would have been motivated to make this modification in order to better predict the traffic conditions for a road segment (see [0039]-[0040]).
Regarding claim 12, the combination of Horihata and Littlejohn teaches the elements above but Horihata does not explicitly disclose:
the expected frequency is based on the historic traffic flow of a designated portion of the plurality probe points.
However, Littlejohn teaches:
the expected frequency is based on the historic traffic flow of a designated portion of the plurality probe points (traffic dataset that closely matches traffic conditions on a particular road segment is selected, see at least [0040])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the existing travel route data disclosed by Horihata by adding the traffic dataset taught by Littlejohn. One of ordinary skill in the art would have been motivated to make this modification in order to better predict traffic data for a particular road segment (see [0040]).
Regarding claim 13, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
the path indicates one or more road segments of the roadway predicted to have been traveled by the vehicle (control circuit 24 receives “the travel path data at all times, and causes the path database 23 to store the received travel path data” see at least [0038]).
Regarding claim 14, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
determine that the vehicle has exited the roadway for the at least one portion of the roadway based on determining that the observed frequency is less than the expected frequency by more than a specified value (control circuit 24 determines whether the density of the off-route path data is higher or lower than a predetermined threshold value, see at least [0046]).
Regarding claim 15, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
the apparatus is further caused to: create a break in the path based on determining that the observed frequency is less than the expected frequency by more than a specified value (control circuit 24 determines whether the density of the off-route path data is higher or lower than a predetermined threshold value, see at least [0046]), wherein the break is created to span the at least one portion of the roadway. (see at least Horihata Fig 4B, route R3 spanning the road connecting R1 to R2). *Examiner interprets the “break” in the path is the gap between the vehicles traveling on route R1 and route R2 and that “off-route” path data being high (greater than a threshold) is exemplary of an observed frequency of on-route path data on path R1 being lower than an expected frequency because vehicles have left path R1
Regarding claim 16, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
construct a new path based on the location data occurring on the limited road network after the break (“The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2.” See at least [0064]).
Regarding claim 18, Horihata discloses:
A non-transitory computer-readable storage medium (storage portion 14 stores various data. The present embodiment uses a flash memory that serves as a nonvolatile storage apparatus capable of electrically rewriting stored data, see at least [0029]), carrying one or more sequences of one or more instructions which, when executed by one or more processors (control circuit 16 includes a computer to perform various processes according to programs, see at least [0031]), cause an apparatus to at least perform the following steps: 5Attorney Docket No.: P9208US00Patent 
determining an expected frequency of location data collected from a sensor of a vehicle traveling on a roadway on a limited graph network (off-route path indicates unknown area), wherein the location data include a plurality of probe points that are time-sequenced (“control circuit 16 transmits the location information data, direction information data, and speed information data, which are acquired at measurement time intervals, stored in the storage portion 14, and handled as travel path data… For example, the travel path data may be transmitted on a periodic basis (at predetermined time intervals or at predetermined traveled distance intervals);” see at least [0033]); 
detecting an exit or an entry of the vehicle on the roadway (off-route path data)  based on comparing the expected frequency (existing travel route and density threshold)  to an observed frequency (acquired travel path data and average) of the location data on at least one portion of the roadway(travel path deviating from existing travel route, see at least [0044] and Fig. 3; control circuit 24 determines whether density of travel path is high or low, see at least [0046]) *Examiner sets forth an existing travel route would also include a plurality of location measurement points which is used to determine the deviation by comparing the existing travel route data and currently acquired travel path data.; 
creating a break in a path constructed from the location data based on determining that the observed frequency is less than the expected frequency by more than a specified value, wherein the break is created to span the at least one portion of the roadway; and providing the path as an output (“If it is determined that the density of the off-route path data is high (S104: YES), the control circuit 24 estimates the shape of the new travel route from the location measurement points indicated by the off-route location information data included in the off-route path data (S105), and then terminates the travel route information generation process shown in FIG. 2.”).
Horihata does not disclose:
Historic traffic flow
However, Littlejohn teaches:
the expected frequency is based on historic traffic flow a road segment on the limited roadway network (recorded traffic data can be used to predict current traffic flow, see at least [0039]); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-road detection disclosed by Horihata by adding the recorded traffic data taught by Littlejohn. One of ordinary skill in the art would have been motivated to make this modification in order to better predict the traffic conditions for a road segment (see [0039]-[0040]).
Regarding claim 19, the combination of Horihata and Littlejohn teaches the elements above but Horihata does not explicitly disclose:
the expected frequency is based on the historical traffic flow of a designated portion of the plurality probe points.
However, Littlejohn teaches:
the expected frequency is based on the historical traffic flow of a designated portion of the plurality probe points (traffic dataset that closely matches traffic conditions on a particular road segment is selected, see at least [0040])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the existing travel route data disclosed by Horihata by adding the traffic dataset taught by Littlejohn. One of ordinary skill in the art would have been motivated to make this modification in order to better predict traffic data for a particular road segment (see [0040]).
Regarding claim 20, the combination of Horihata and Littlejohn teaches the elements above and Horihata further discloses:
the path indicates one or more road segments of the roadway predicted to have been traveled by the vehicle (control circuit 24 receives “the travel path data at all times, and causes the path database 23 to store the received travel path data” see at least [0038]).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horihata in view of Littlejohn as applied to claims 1 and 11 above and further in view of Khasis (U.S. Patent Application Publication No. 2018/0003516 A1).
Regarding claim 7, the combination of Horihata and Littlejohn teaches the elements of claim 1 but do not teach:
determining that the vehicle has taken a detour, that a road segment of the roadway has been closed, or a combination thereof based on the break.
However, Khasis teaches:
determining that the vehicle has taken a detour, that a road segment of the roadway has been closed, or a combination thereof based on the break (system identifies when a transit vehicle deviates from one or more system generated driving routes, see at least [0046].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-road detection disclosed by Horihata and the recorded traffic data taught by Littlejohn by adding the detour taught by Khasis. One of ordinary skill in the art would have been motivated to make this modification in order “to identify better routes which can be used to generate optimal routes for future travels” (see [0004]).
Regarding claim 17, the combination of Horihata and Littlejohn teaches the elements of claim 11 but do not teach:
determine that the vehicle has taken a detour, that a road segment of the roadway has been closed, or a combination thereof based on the break.
However, Khasis teaches:
determine that the vehicle has taken a detour, that a road segment of the roadway has been closed, or a combination thereof based on the break (system identifies when a transit vehicle deviates from one or more system generated driving routes, see at least [0046].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-road detection disclosed by Horihata and the recorded traffic data taught by Littlejohn by adding the detour taught by Khasis. One of ordinary skill in the art would have been motivated to make this modification in order “to identify better routes which can be used to generate optimal routes for future travels” (see [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brodski et al. (U.S. Patent Application Publication No. 2018/0292224 A1) teaches estimating traffic flow patterns of a road segment for a road network.
Ferguson et al. (U.S. Patent No. 8,825,265 B1) teaches using a plurality of observed paths in order to create a new trajectory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662